Case: 21-10778      Document: 00516251805         Page: 1    Date Filed: 03/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 24, 2022
                                  No. 21-10778
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fidel Torres-Villanueva,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:21-CR-6-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Fidel Torres-Villanueva appeals his conviction and sentence for illegal
   reentry after having been previously removed, pursuant to 8 U.S.C. § 1326(a)
   and (b)(1). For the first time on appeal, he argues that it is violative of the
   Constitution to treat a prior conviction that increases the statutory maximum


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10778          Document: 00516251805       Page: 2    Date Filed: 03/24/2022




                                     No. 21-10778


   under § 1326(b) as a sentencing factor, rather than as an element of the
   offense.     He correctly concedes that the argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve it for further review.      The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Torres-Villanueva concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace,
   759 F.3d 486, 497 (5th Cir. 2014). Because the Government’s position “is
   clearly right as a matter of law so that there can be no substantial question as
   to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the Government’s unopposed motion for summary
   affirmance is GRANTED. The Government’s alternative motion for an
   extension of time to file an appellate brief is DENIED. The district court’s
   judgment is AFFIRMED.




                                          2